In an action for separation, plaintiff appeals from two orders of the Supreme Court, Nassau County, the first entered October 22, 1971, which dismissed the complaint upon her failure to proceed to trial, and the second entered November 12, 1971, which denied her motion for entry of a money judgment for arrears in temporary alimony and child support. Order entered November 12, 1971, affirmed. Order entered October 22, 1971 reversed, in the exercise of discretion, and case restored to the trial calendar, upon condition that plaintiff’s counsel pay to defendant $250 and the costs and disbursements of these appeals within 10 days after service of a copy of the order to be made hereon, with notice of entry; and, upon failure to comply with said condition, the order entered October 22, 1971 will be deemed affirmed. Respondent is granted a single bill of '$10 costs and disbursements to cover the appeals from both orders. In onr opinion, the facts warrant a reversal of the order which dismissed the complaint and'a restoration of the action upon the conditions set forth above (Flanagan v. Civetta Constr. Corp., 38 A D 2d 831; Buckley v. St. Bernard’s School, 28 A D 2d 701; Springer v. Marangio, 38 A D 2d 852). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.